Citation Nr: 0815431	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  95-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
gunshot wound to the right foot, with a third metatarsal 
fracture and retained foreign body.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to March 
1979 and from August 1984 to February 1993.  Recent evidence 
indicates an additional tour of active duty, from September 
to January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1994, which, in pertinent part, granted service 
connection for gunshot wound residuals of the right foot.  In 
a May 1996 rating decision, the RO assigned a 10 percent 
rating to the residuals of a gunshot wound to the right foot, 
with a third metatarsal fracture and retained foreign body.  
In a May 1998 decision, the Board denied a rating higher than 
10 percent for the right foot gunshot wound residuals.  In a 
decision dated in May 1998, the Board denied the appeal.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an October 1999 memorandum 
decision, the Court vacated and remanded the Board's 
decision, citing failure to consider the old and new versions 
of the pertinent rating criteria.  In June 2000, the Board 
remanded the case to the RO for additional development.  The 
appeal was again remanded in February 2004.  In a decision 
dated in February 2005, the Board denied the appeal.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an October 2007 memorandum 
decision, the Court set aside the Board's decision as to the 
issue of a higher rating for right foot gunshot wound 
residuals, and remanded the case for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 1992, the veteran sustained an accidental through-
and-through gunshot wound to the right foot from a 22-caliber 
gun.  Although this resulted in a comminuted fracture of the 
third metatarsal of the right foot, with debridement and 
delayed closure, there is no evidence of the extent, if any, 
of muscle damage.  Currently, the veteran is in receipt of a 
10 percent rating under diagnostic code 5310, reflective of 
moderate disability of the muscles in Muscle Group X.  
However, as pointed out by the Court in the October 2007 
memorandum decision, for moderate muscle injury, the criteria 
specify that the injury did not require debridement, whereas 
for a moderately severe injury, debridement is contemplated.  
The Court also pointed out that there was no evidence of 
whether the veteran had intermuscular scarring, and directed 
the Board to correctly apply the law, and to gather 
additional medical evidence of intermuscular scarring.  

The criteria for evaluating muscle injuries were revised 
during the pendency of this appeal, effective July 3, 1997.  
These revisions, which VA stated were for purposes of 
organization and clarity, were not intended to result in any 
substantive changes in the manner in which the veteran's 
disability due to muscle injuries is rated.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  As part of this revision, 
38 C.F.R. §§ 4.47-4.52, characterized by VA as consisting 
largely of background medical information, and not 
appropriate for a regulation, were removed.  Id.  
Nevertheless, prior to June 3, 1997, they were in fact 
regulations.  

As pointed out by the Court, one of these regulations 
provided that "[t]hrough and through wounds and other wounds 
of the deeper structures almost invariably destroy parts of 
muscle groups and bring about intermuscular fusion and 
binding by cicatricial tissue and adherence of muscle 
sheath."  38 C.F.R. § 4.47 (1996) (emphasis added).  
Further, "[a]fter prolonged exertion the stresses and 
strains due to these disarrangements bring about fatigue and 
pain, thus further interfering with the function of the 
part."  Id.  Since the regulations changed during the 
pendency of the appeal, for the period prior to the effective 
date of the new criteria, the veteran's gunshot wound must be 
evaluated under the criteria then in effect.  VAOPGCPREC 3-
2000 (Apr. 10, 2000) (65 Fed. Reg. 33,422 (2000)).  However, 
from the effective date of the new criteria, the veteran is 
entitled to the application of whichever criteria, new or 
old, are most favorable to him.  Id.  

Moreover, in assigning a rating to a muscle injury 
disability, in addition to the type of injury, history and 
complaint and current objective findings must be considered.  
38 C.F.R. § 4.56 (1996 & 2007).  Objective findings include 
the cardinal signs and symptoms of muscle disability, which 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.54 (1996), 4.56(c) (2007).  Thus, 
the veteran must be afforded an examination which evaluates 
intermuscular scarring, and other muscle injury, including 
the cardinal signs and symptoms of muscle disability.  In 
addition, the examination should include any other disability 
resulting from the gunshot wound.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination, preferably by a physician 
with expertise in gunshot wound injuries, 
to determine the extent of disability 
associated with the service-connected 
gunshot wound residuals of the right foot.  
The claims folder, and a copy of this 
REMAND, must be made available to the 
examiner for review prior to the 
examination.  All necessary tests and 
studies should be accomplished, including 
X-rays, and clinical findings should be 
reported in detail.  The examiner should 
review the service medical records as to 
the type of initial injury, and report on 
the following:

*  Identify each specific muscle group 
injured by the gunshot wound to the right 
foot, and comment upon the nature, extent, 
and current degree of impairment 
manifested by such muscle damage.  The 
examiner should identify, if possible, the 
track or path the bullet traveled from its 
point of entry to its point of exit.  The 
examiner should refer to the veteran's 
service medical records for 
contemporaneous treatment records 
concerning the injuries.  

*  The presence (and severity) or absence 
of intermuscular scarring must be 
reported.  To this end, the examiner is 
referred to the following excerpt from a 
regulation in effect prior to July 3, 
1997, cited by the Court: "[t]hrough and 
through wounds and other wounds of the 
deeper structures almost invariably 
destroy parts of muscle groups and bring 
about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle 
sheath."  . . . After prolonged exertion 
the stresses and strains due to these 
disarrangements bring about fatigue and 
pain, thus further interfering with the 
function of the part."  38 C.F.R. § 4.47 
(1996).  The applicability of these 
symptoms to the veteran's gunshot wound 
residuals should be reported.

*  Comment concerning the presence (and 
severity) or absence of the cardinal signs 
and symptoms of muscle disability, i.e., 
loss of power, weakness, lowered threshold 
of fatigue, fatigue pain, impairment of 
coordination, and uncertainty of movement.  
(If necessary, the veteran should be 
referred to a specialist in rehabilitation 
medicine or physical therapy to measure 
the cardinal symptoms of muscle 
disability). 

*  Identify symptoms associated with the 
fracture residuals, including whether the 
"old fracture deformity" noted on the 
July 2004 X-ray represents malunion.  
Assess the functional loss, if any, 
resulting from the fracture residuals.  
The examiner should be requested to 
identify any objective evidence of pain or 
functional loss due to pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare- ups.  If this is not 
feasible, the examiner should so state. 

*  Measure the area of any scar associated 
with the gunshot wound and describe any 
impairment, including whether it is deep, 
superficial, unstable, painful, or causes 
limited function.

All examination findings, along with a 
rationale for each opinion expressed and 
conclusion reached, should be set forth in 
detail.  

2.  Then, readjudicate the claim on 
appeal.  In so doing, the RO must consider 
both the new and old criteria for 
evaluating muscle injuries identify any 
muscle group(s) involved, if any, and 
apply the appropriate criteria for rating 
muscle disabilities.  Similarly, if a 
separate disability rating for scars is 
warranted the scars, the new (effective 
August 30, 2002) and old criteria must be 
taken into consideration, as appropriate.  
(The general rule is that for the period 
prior to the effective date of the new 
criteria, the old criteria must be used; 
from the effective date of the new 
criteria, the veteran is entitled to the 
application of whichever criteria, new or 
old, are most favorable to him.)  Also 
consider whether an alternate or separate 
rating for orthopedic impairment is 
warranted, if there are symptoms present 
which are not duplicative of symptoms 
evaluated under the muscle injury code.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case, which includes 
citation to any applicable diagnostic 
codes not previously provided, and given 
an opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

